Citation Nr: 1216453	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2011, the Veteran presented personal testimony before the undersigned.  A transcript of the hearing has been associated with the claims file.

In the June 2008 rating decision on appeal, the RO also denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed the denial of that claim as well.  However, in a February 2011 rating decision, the RO awarded service connection for PTSD and assigned a 50 percent evaluation, effective November 7, 2007.  Thus, that issue is no longer part of the current appeal, since the benefit has been granted.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted in this case.  

The Veteran claims he had noise exposure in service, which is conceded, as he served in Vietnam (from September 1966 to September 1967) and the noise exposure he has described (artillery and mortar-related incidents) is consistent with the circumstances of his service.  See DD Form 214.  He has submitted competent medical evidence of a current hearing loss disability, as defined by VA under 38 C.F.R. § 3.385, and tinnitus (see August 2011 VA audiology consult note), and he testified at the October 2011 Board hearing that he has had chronic hearing loss and tinnitus since service.  As a result of these facts, the Board concludes that the Veteran is entitled to a VA examination in connection with the claims for service connection for bilateral hearing loss disability and tinnitus.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards, which are represented by the figures in parentheses. 

Before the Veteran's entrance into service, a January 1964 audiometer shows that the Veteran had pure tone thresholds of 10 (25) decibels at 500 Hertz, 10 (20) decibels at 1000 Hertz, 10 (20) decibels at 2000 Hertz, and 10 (15) decibels at 4000 Hertz in both the right and left ears.  See Report of Medical Examination at item # 71.  Also prior to the Veteran's entrance into service, a January 1965 audiometer shows that the Veteran had pure tone thresholds of 10 (25) decibels at 500 Hertz, 10 (20) decibels at 1000 Hertz, 10 (20) decibels at 2000 Hertz, and 
10 (5) decibels at 4000 Hertz in both the right and left ears.  See Report of Medical Examination at item # 71.  A December 1965 audiometer shows that the Veteran had pure tone thresholds of 5 (20) decibels at 500 Hertz, -5 (5) decibels at 1000 Hertz, -5 (5) decibels at 2000 Hertz, and -5 (0) decibels at 4000 Hertz in the right ear and 5 (20) decibels at 500 Hertz, -5 (5) decibels at 1000 Hertz, -10 (0) decibels at 2000 Hertz, and -5 (0) decibels at 4000 Hertz in the left ear.  See Report of Medical Examination at item # 71.  The separation examination in September 1967 does not show that the Veteran's hearing was tested.  See Report of Medical Examination at item # 71.  However, at that time, the Veteran denied ever having or having then hearing loss.  See Report of Medical History at item # 20, first column.  


Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to inform VA if he has received treatment for hearing loss and tinnitus other than the August 2011 audiological evaluation at VA.  If he has had treatment from a private facility, he should provide VA permission to obtain the records, or he may submit the records himself.  

2.  Schedule the Veteran for an examination in connection with the claims for service connection for bilateral hearing loss disability and tinnitus.  A copy of this Remand and the entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  All indicated tests must be performed, and all findings reported in detail.  The examiner is informed of the following facts:

* An August 2011 VA treatment record shows the Veteran has a bilateral hearing loss disability as defined by VA under 38 C.F.R. § 3.385.  

* Please see the above history of audiograms prior to and during service.

* At an October 2011 hearing, the Veteran testified as to the in-service noise exposure he experienced while in Vietnam.  Additionally and only for the purposes of this examination, the Board finds the Veteran to be competent and credible as to having had continuous hearing loss and tinnitus since service.

* Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.

The examiner must opine as to the following questions:

(i) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss disability began in or is related to an event, injury, or disease in service, to include conceded noise exposure.  

(ii) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus began in or is related to an event, injury, or disease in service, to include conceded noise exposure.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues of entitlement to service connection for bilateral hearing loss disability and tinnitus.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

